DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 11 recites the limitation "wherein saving by the PLM widget the blueprint standardization parameters of the first part in the PLM program" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim, as Claim 8 on which Claim 11 depends does not include the step of saving.  Examiner suggests changing the dependency of Claim 11 to Claim 10.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu et al., hereinafter Hsu, US Publication No. 2008/0294396.

Regarding Claim 1, Hsu teaches a data processing method for blueprint design comprising: 
receiving by a product lifecycle management (PLM) widget a first acquisition request from a blueprint design program (Hsu paragraphs [0019]-[0020], wherein a product data management (PDM) environment receives a request for validation from a CAD application, the CAD application producing a model which is a blueprint);
in response to the first acquisition request, acquiring, by the PLM widget, a design check file corresponding to blueprint information of a current blueprint in the blueprint design program from a PLM program, the design check file being used to prompt a user to check design compliance of the current blueprint (Hsu paragraphs [0019]-[0020], wherein upon validation being requested, a set of 
transmitting by the PLM widget the design check file to the blueprint design program (Hsu paragraph [0020], wherein the set of requirement data is extracted from the PDM storage to the CAD application). 
 
Regarding Claim 2, Hsu further teaches wherein the design check file is a design check instance file or a design check template file, the design check instance file is generated according to the design check template file (Hsu paragraphs [0020]-[0021], wherein the set of requirement data is an industry or standard file, i.e. a design check template file, or an altered set of requirement data which is a design check instance file). 

Regarding Claim 3, Hsu further teaches wherein in response to the first acquisition request, acquiring by the PLM widget the design check file corresponding to blueprint information of the current blueprint in the blueprint design program from the PLM program, comprises: 
in response to the first acquisition request, searching by the PLM widget a design check instance file corresponding to the blueprint information in the PLM program (Hsu paragraph [0020], wherein the association of the set of requirement data to the design occurs by searching for a file or data location from a drop down selection);  and 
if the design check instance file cannot be found, acquiring by the PLM widget a corresponding design check template file according to the blueprint information to 
 
Regarding Claim 4, Hsu further teaches wherein after transmitting by the PLM widget the design check file to the blueprint design program, the method further comprises: 
receiving by the PLM widget the design check instance file from the blueprint design program, the design check instance file being obtained by modifying the design check template file according to product specification requirements corresponding to the current blueprint (Hsu paragraph [0021], wherein the set of requirements may be modified based on the actual design condition, i.e. based on the current design);  
transmitting by the PLM widget the design check instance file to the PLM program for verification (Hsu paragraph [0021], wherein validation is performed). 

Regarding Claim 19, Hsu teaches a computation device comprising: 
at least one processor (Hsu paragraph [0023], see programmable processor);  and 
at least one memory coupled to the at least one processor (Hsu paragraph [0023], see data storage system);  
the at least one processor being configured to invoke program instructions in the at least one memory, to execute steps of a data processing method comprising: 
receiving a first acquisition request from a blueprint design program (Hsu paragraphs [0019]-[0020], wherein a product data management (PDM) environment receives a request for validation from a CAD application, the CAD application producing a model which is a blueprint);  
in response to the first acquisition request, acquiring a design check file corresponding to blueprint information of a current blueprint in the blueprint design program from a PLM program, the design check file being used to prompt a user to check design compliance of the current blueprint (Hsu paragraphs [0019]-[0020], wherein upon validation being requested, a set of requirement data is obtained by the PDM environment that corresponds to the design and is utilized to perform checks on the design); and 
transmitting the design check file to the blueprint design program (Hsu paragraph [0020], wherein the set of requirement data is extracted from the PDM storage to the CAD application). 
 
Regarding Claim 20, Hsu teaches a non-transient storage medium (Hsu paragraph [0022], see machine readable storage device), wherein the storage medium comprises a program stored thereon, wherein the program, when it is run, causes at least one processor to execute steps of a data processing method for blueprint design comprising: 
receiving by a product lifecycle management (PLM) widget a first acquisition request from a blueprint design program (Hsu paragraphs [0019]-[0020], wherein a product data management (PDM) environment receives a request for 
in response to the first acquisition request, acquiring, by the PLM widget, a design check file corresponding to blueprint information of a current blueprint in the blueprint design program from a PLM program, the design check file being used to prompt a user to check design compliance of the current blueprint (Hsu paragraphs [0019]-[0020], wherein upon validation being requested, a set of requirement data is obtained by the PDM environment that corresponds to the design and is utilized to perform checks on the design); 
transmitting by the PLM widget the design check file to the blueprint design program (Hsu paragraph [0020], wherein the set of requirement data is extracted from the PDM storage to the CAD application). 
 
Regarding Claim 21, Hsu further teaches wherein the design check file is a design check instance file or a design check template file, the design check instance file is generated according to the design check template file (Hsu paragraphs [0020]-[0021], wherein the set of requirement data is an industry or standard file, i.e. a design check template file, or an altered set of requirement data which is a design check instance file); 
wherein the at least one processor is configured to invoke the program instructions in the at least one memory, to execute steps of the data processing method further comprising: 

if the design check instance file cannot be found, acquiring a corresponding design check template file according to the blueprint information (Hsu paragraphs [0020]-[0021], wherein a set of requirement data, which may be an industry or standard file, i.e. a design check template file, is acquired); and 
transmitting the design check template file to the blueprint design program (Hsu paragraph [0020], wherein the set of requirement data is extracted from the PDM storage to the CAD application). 
 
Regarding Claim 22, Hsu further teaches wherein the at least one processor is configured to invoke the program instructions in the at least one memory, to execute steps of the data processing method further comprising: 
after transmitting the design check template file to the blueprint design program, receiving the design check instance file from the blueprint design program, the design check instance file is generated by modifying the design check template file according to product specification requirements corresponding to the current blueprint (Hsu paragraph [0021], wherein the set of requirements may be modified based on the actual design condition, i.e. based on the current design); and 
transmitting the design check instance file to the PLM program for verification (Hsu paragraph [0021], wherein validation is performed). 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu as applied to claims 1 and 19 above, and further in view of Qu, US Publication No. 2008/0294587.

Regarding Claim 5, Hsu further teaches wherein after acquiring by the PLM widget the design check file corresponding to the blueprint information from the PLM program, the method further comprises: 
transmitting by the PLM widget the design check file after an association to the blueprint design program (Hsu paragraph [0020], wherein the set of requirement data is extracted from the PDM storage to the CAD application). 
Hsu does not explicitly teach extracting by the PLM widget at least one blueprint attribute of the design check file;  
according to attribute rights preset in the PLM program, setting by the PLM widget a right control flag for each blueprint attribute, and associating it with the design check file, the right control flag being used to denote an operation right of each blueprint attribute in the design check file.

according to attribute rights preset in the PLM program, setting by the PLM widget a right control flag for each blueprint attribute, and associating it with the design check file, the right control flag being used to denote an operation right of each blueprint attribute in the design check file (Qu paragraphs [0020]-[0022], wherein flags are set for each variable which control whether results for the variables are utilized).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hsu and Qu to apply the known technique of validation of a design using mandatory and optional flags as taught by Qu to improve on the validation of a design as taught by Hsu, yielding the predictable results of more comprehensive validation to ensure product design specifications.

Regarding Claim 6, Hsu does not explicitly teach wherein after transmitting the design check file to the blueprint design program, the method further comprises: 
receiving by the PLM widget a storage request from the blueprint design program, the storage request being used to request the current blueprint of the blueprint design program to be saved in the PLM program;  
in response to the storage request, saving by the PLM widget the current blueprint in the PLM program. 

receiving by the PLM widget a storage request from the blueprint design program, the storage request being used to request the current blueprint of the blueprint design program to be saved in the PLM program (Qu paragraph [0021], wherein the validation request causes the product design data to be transmitted to the PDM system);  
in response to the storage request, saving by the PLM widget the current blueprint in the PLM program (Qu paragraph [0021], wherein the product design data is transmitted to the PDM system). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hsu and Qu to apply the known technique of validation of a design using mandatory and optional flags as taught by Qu to improve on the validation of a design as taught by Hsu, yielding the predictable results of more comprehensive validation to ensure product design specifications.

Regarding Claim 7, Hsu does not explicitly teach wherein the PLM widget saving the current blueprint in the PLM program comprises: 
acquiring by the PLM widget blueprint design information carried in the storage request;  
associating by the PLM widget the blueprint design information with the current blueprint, and saving it in the PLM program. 

acquiring by the PLM widget blueprint design information carried in the storage request (Qu paragraph [0021], wherein design data is obtained by the PDM system);  
associating by the PLM widget the blueprint design information with the current blueprint, and saving it in the PLM program (Qu paragraph [0021], wherein the design data is associated with the current design to be validated). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hsu and Qu to apply the known technique of validation of a design using mandatory and optional flags as taught by Qu to improve on the validation of a design as taught by Hsu, yielding the predictable results of more comprehensive validation to ensure product design specifications.

Regarding Claim 23, Hsu further teaches wherein the at least one processor is configured to invoke the program instructions in the at least one memory, to execute steps of the data processing method further comprising: 
transmitting the design check file after an association to the blueprint design program (Hsu paragraph [0020], wherein the set of requirement data is extracted from the PDM storage to the CAD application). 
Hsu does not explicitly teach after obtaining the design check file, extracting at least one blueprint attribute of the design check file;  
according to attribute rights preset in the PLM program, setting a right control flag for each blueprint attribute, and associating it with the design check file, the right control 
Qu teaches after obtaining the design check file, extracting at least one blueprint attribute of the design check file (Qu paragraphs [0020] and [0022], wherein the set of design requirements is translated into a validation rule set, which extracts variables which are the blueprint attribute);  
according to attribute rights preset in the PLM program, setting a right control flag for each blueprint attribute, and associating it with the design check file, the right control flag being used to denote an operation right of each blueprint attribute in the design check file (Qu paragraphs [0020]-[0022], wherein flags are set for each variable which control whether results for the variables are utilized).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hsu and Qu to apply the known technique of validation of a design using mandatory and optional flags as taught by Qu to improve on the validation of a design as taught by Hsu, yielding the predictable results of more comprehensive validation to ensure product design specifications.

Regarding Claim 24, Hsu does not explicitly teach wherein the at least one processor is configured to invoke the program instructions in the at least one memory, to execute steps of the data processing method further comprising: 
after transmitting the design check file to the blueprint design program, receiving a storage request from the blueprint design program, the storage request is used to 
in response to the storage request, saving the current blueprint in the PLM program. 
Qu teaches wherein the at least one processor is configured to invoke the program instructions in the at least one memory, to execute steps of the data processing method further comprising: 
after transmitting the design check file to the blueprint design program, receiving a storage request from the blueprint design program, the storage request is used to request the current blueprint of the blueprint design program to be saved in the PLM program (Qu paragraph [0021], wherein the validation request causes the product design data to be transmitted to the PDM system), and 
in response to the storage request, saving the current blueprint in the PLM program (Qu paragraph [0021], wherein the product design data is transmitted to the PDM system). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hsu and Qu to apply the known technique of validation of a design using mandatory and optional flags as taught by Qu to improve on the validation of a design as taught by Hsu, yielding the predictable results of more comprehensive validation to ensure product design specifications.

Claims 8-11 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu as applied to claims 1 and 19 above, and further in view of Chernyak et al., hereinafter Chernyak, US Publication No. 2005/0080502.

Regarding Claim 8, Hsu does not explicitly teach receiving by the PLM widget a part invocation request from the blueprint design program, the part invocation request being used to request invoking a standardized part library of the PLM program;  
in response to the part invocation request, invoking by the PLM widget the standardized part library;  
generating by the PLM widget a part selection interface according to the standardized part library, the part selection interface being used to prompt the user to select target parts from the standardized part library;  
loading by the PLM widget the part selection interface into the blueprint design program for display. 
Chernyak teaches receiving by the PLM widget a part invocation request from the blueprint design program, the part invocation request being used to request invoking a standardized part library of the PLM program (Chernyak paragraph [0102], wherein during design, a user may request for a part from a set of libraries to be incorporated into the design);  
in response to the part invocation request, invoking by the PLM widget the standardized part library (Chernyak paragraph [0102], wherein the library is made available for part selection);  

loading by the PLM widget the part selection interface into the blueprint design program for display (Chernyak Fig. 6 and paragraph [0099], wherein the parts are displayed to the user for selection). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hsu and Chernyak because the combination would allow the validation of the design created using part selection according to specifications as taught by Chernyak to be validated by the validation process as taught by Hsu, yielding the predictable results of a design that meets design specifications while also providing ease of design, thereby reducing design time and costs.

Regarding Claim 9, Hsu does not explicitly teach wherein after loading by the PLM widget the part selection interface into the blueprint design program for display, the method further comprises: 
receiving by the PLM widget a selection operation performed by the user in the part selection interface, the selection operation carrying a part flag of a first part;  
executing by the PLM widget the selection operation, and according to the part flag, searching whether there is the first part in the standardized part library;  

adjusting by the PLM widget the first part of the current blueprint according to the blueprint standardization parameters of the first part. 
Chernyak teaches wherein after loading by the PLM widget the part selection interface into the blueprint design program for display, the method further comprises: 
receiving by the PLM widget a selection operation performed by the user in the part selection interface, the selection operation carrying a part flag of a first part (Chernyak paragraph [0102], wherein the user provides characteristics for desired components for searching);  
executing by the PLM widget the selection operation, and according to the part flag, searching whether there is the first part in the standardized part library (Chernyak paragraph [0103], wherein a search is performed based on the user input criteria);  
acquiring by the PLM widget blueprint standardization parameters of the first part from the standardized part library, if there is the first part (Chernyak paragraph [0102], wherein specifications of each selected component are obtained);  
adjusting by the PLM widget the first part of the current blueprint according to the blueprint standardization parameters of the first part (Chernyak Fig. 6 and paragraphs [0099] and [0175], wherein an assembly is displayed based on the selected components). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hsu and Chernyak because the combination would allow the validation of the design created using part 
 
Regarding Claim 10, Hsu does not explicitly teach wherein after searching by the PLM widget whether there is the first part in the standardized part library, the method further comprises: 
if there is not the first part, generating by the PLM widget a part parameter setting interface, the part parameter setting interface being used to prompt the user to set blueprint standardization parameters for the first part;  
loading by the PLM widget the part parameter setting interface into the blueprint design program for display;  
acquiring by the PLM widget the blueprint standardization parameters of the first part set by the user in the part parameter setting interface;  
saving by the PLM widget the blueprint standardization parameters of the first part in the PLM program.
Chernyak teaches wherein after searching by the PLM widget whether there is the first part in the standardized part library, the method further comprises: 
if there is not the first part, generating by the PLM widget a part parameter setting interface, the part parameter setting interface being used to prompt the user to set blueprint standardization parameters for the first part (Chernyak paragraphs [0103] and 
loading by the PLM widget the part parameter setting interface into the blueprint design program for display (Chernyak Fig. 6 and paragraph [0102]-[0103], wherein a user interface is displayed for entry of user desired part characteristics);  
acquiring by the PLM widget the blueprint standardization parameters of the first part set by the user in the part parameter setting interface (Chernyak Fig. 6 and paragraph [0102]-[0103], wherein the user enters desired characteristics which are utilized in the search for a component);  
saving by the PLM widget the blueprint standardization parameters of the first part in the PLM program (Chernyak Fig. 6 and paragraphs [0102]-[0103], wherein the user entered desired characteristics are saved during the search).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hsu and Chernyak because the combination would allow the validation of the design created using part selection according to specifications as taught by Chernyak to be validated by the validation process as taught by Hsu, yielding the predictable results of a design that meets design specifications while also providing ease of design, thereby reducing design time and costs.
 
Regarding Claim 11, Hsu does not explicitly teach wherein saving by the PLM widget the blueprint standardization parameters of the first part in the PLM program comprises: 

Chernyak teaches wherein saving by the PLM widget the blueprint standardization parameters of the first part in the PLM program comprises: 
saving by the PLM widget the blueprint standard parameters of the first part in the PLM program in association with the first part in the standardized part library (Chernyak Fig. 6 and paragraphs [0102]-[0103] and [0109], wherein the user entered desired characteristics are saved during the search).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hsu and Chernyak because the combination would allow the validation of the design created using part selection according to specifications as taught by Chernyak to be validated by the validation process as taught by Hsu, yielding the predictable results of a design that meets design specifications while also providing ease of design, thereby reducing design time and costs.

Regarding Claim 25, Hsu does not explicitly teach wherein the at least one processor is configured to invoke the program instructions in the at least one memory, to execute steps of the data processing method further comprising: 
receiving a part invocation request from the blueprint design program, the part invocation request is used to request invoking a standardized part library of the PLM program;  
in response to the part invocation request, invoking the standardized part library;  

loading the part selection interface into the blueprint design program for display. 
Chernyak teaches wherein the at least one processor is configured to invoke the program instructions in the at least one memory, to execute steps of the data processing method further comprising: 
receiving a part invocation request from the blueprint design program, the part invocation request is used to request invoking a standardized part library of the PLM program (Chernyak paragraph [0102], wherein during design, a user may request for a part from a set of libraries to be incorporated into the design);  
in response to the part invocation request, invoking the standardized part library (Chernyak paragraph [0102], wherein the library is made available for part selection);  
generating a part selection interface according to the standardized part library, the part selection interface is used to prompt the user to select target parts from the standardized part library (Chernyak Fig. 6 and paragraph [0099], see graphical interface that provides for part selection by the user);  and 
loading the part selection interface into the blueprint design program for display (Chernyak Fig. 6 and paragraph [0099], wherein the parts are displayed to the user for selection). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hsu and Chernyak because the combination would allow the validation of the design created using part 

Regarding Claim 26, Hsu does not explicitly teach wherein the at least one processor is configured to invoke the program instructions in the at least one memory, to execute steps of the data processing method further comprising: 
after loading the part selection interface into the blueprint design program for display, receiving a selection operation performed by the user in the part selection interface, the selection operation carries a part flag of a first part;  
executing the selection operation, and according to the part flag, searching whether there is the first part in the standardized part library;  
if there is the first part, acquiring blueprint standardization parameters of the first part from the standardized part library;  
according to the blueprint standardization parameters of the first part, adjusting the first part of the current blueprint;  
generating a part parameter setting interface, the part parameter setting interface is used to prompt the user to set blueprint standardization parameters for the first part;  
loading the part parameter setting interface into the blueprint design program for display;  
receiving the blueprint standardization parameters of the first part set by the user in the part parameter setting interface;  and 

Chernyak teaches wherein the at least one processor is configured to invoke the program instructions in the at least one memory, to execute steps of the data processing method further comprising: 
after loading the part selection interface into the blueprint design program for display, receiving a selection operation performed by the user in the part selection interface, the selection operation carries a part flag of a first part (Chernyak paragraph [0102], wherein the user provides characteristics for desired components for searching);  
executing the selection operation, and according to the part flag, searching whether there is the first part in the standardized part library (Chernyak paragraph [0103], wherein a search is performed based on the user input criteria);  
if there is the first part, acquiring blueprint standardization parameters of the first part from the standardized part library (Chernyak paragraph [0102], wherein specifications of each selected component are obtained);  
according to the blueprint standardization parameters of the first part, adjusting the first part of the current blueprint (Chernyak Fig. 6 and paragraphs [0099] and [0175], wherein an assembly is displayed based on the selected components);  
generating a part parameter setting interface, the part parameter setting interface is used to prompt the user to set blueprint standardization parameters for the first part (Chernyak paragraphs [0103] and [0109], wherein search is performed for parts which are no longer available based on user required specifications using an interface);  

receiving the blueprint standardization parameters of the first part set by the user in the part parameter setting interface (Chernyak Fig. 6 and paragraph [0102]-[0103], wherein the user enters desired characteristics which are utilized in the search for a component);  and 
saving the blueprint standardization parameters of the first part in the PLM program (Chernyak Fig. 6 and paragraphs [0102]-[0103], wherein the user entered desired characteristics are saved during the search).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hsu and Chernyak because the combination would allow the validation of the design created using part selection according to specifications as taught by Chernyak to be validated by the validation process as taught by Hsu, yielding the predictable results of a design that meets design specifications while also providing ease of design, thereby reducing design time and costs.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC D LEE whose telephone number is (571)270-7098.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC D LEE/Primary Examiner, Art Unit 2851